950 F.2d 731
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert J. SRODEK, Sr., Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 91-3376.
United States Court of Appeals, Federal Circuit.
Nov. 19, 1991.

Before RICH, Circuit Judge, SKELTON, Senior Circuit Judge, and MAYER, Circuit Judge.
DECISION
PER CURIAM.


1
The final decision of the Merit Systems Protection Board, Docket No. CH07529110059, dismissing the appeal of Robert J. Srodek, Sr. without prejudice is affirmed.

OPINION

2
During the prehearing conference on December 11, 1990, the parties agreed that Srodek's appeal should be dismissed without prejudice pending a decision on his disability retirement claim by the Office of Personnel Management.   The effectuation of such an agreement is within the discretion of the administrative judge, and despite Srodek's contentions to the contrary, the administrative judge did not err in dismissing the appeal without a hearing, see 5 C.F.R. § 1201.41(b) (1991).   We must affirm.   See 5 U.S.C. § 7703(c) (1988).


3
Of course, Srodek has not lost his right to appeal to the Merit Systems Protection Board.   To reinstate his case, he need only refile his appeal within 20 days of a final reconsideration decision of the Office of Personnel Management if his claim for a disability retirement annuity is denied.